FOR PUBLICATION

APPELLANT PRO SE:                             ATTORNEYS FOR APPELLEES:

STEVEN A. BALLABAN                            GEOFFREY M. GRODNER
Bloomington, Indiana                          JENNIFER M. ROMANIUK
                                              JARED S. SUNDAY
                                              Mallor Grodner LLP
                                              Bloomington, Indiana
                                                                         FILED
                                                                       Jan 17 2013, 8:41 am
                             IN THE
                                                                                CLERK
                   COURT OF APPEALS OF INDIANA                                of the supreme court,
                                                                              court of appeals and
                                                                                     tax court




STEVEN A. BALLABAN                            )
                                              )
      Appellant,                              )
                                              )
             vs.                              )       No. 53A01-1207-CT-315
                                              )
BLOOMINGTON JEWISH                            )
COMMUNITY, INC., a/k/a                        )
CONGREGATION BETH SHALOM,                     )
PAUL EISENBERG, Individually and              )
as President, JUDITH ROSE, Individually       )
and as Vice President, SARAH                  )
WASSERMAN, Individually and as                )
Treasurer, LYNNE FOSTER SHIFRISS,             )
Individually and as Past President, and       )
ROBERTA “DIDI” KERLER, Individually           )
and as Director of Gan Shalom,                )
                                              )
      Appellees.                              )


                   APPEAL FROM THE MONROE CIRCUIT COURT
                        The Honorable E. Michael Hoff, Judge
                           Cause No. 53C01-1105-CT-977


                                   January 17, 2013

                           OPINION - FOR PUBLICATION

BROWN, Judge
       Steven A. Ballaban, pro se, appeals the trial court’s denial of his motion to correct

error and the court’s summary judgment ruling in favor of Bloomington Jewish

Community, Inc., a/k/a Congregation Beth Shalom (“Beth Shalom”), Paul Eisenberg,

Judith Rose, Sarah Wasserman, Lynne Foster Shifriss, and Roberta “Didi” Kerler

(collectively, Appellees). Ballaban raises one issue, which we revise and restate as

whether the court abused its discretion in denying his motion to correct error or erred in

granting summary judgment in favor of Appellees. Appellees request appellate attorney

fees pursuant to Ind. Appellate Rule 66(E). We affirm and deny Appellees’ request for

attorney fees.

                        FACTS AND PROCEDURAL HISTORY

       Ballaban entered into an employment agreement with Beth Shalom, a religious

institution organized under the laws of the State of Indiana with a congregation

comprised of members of the Jewish faith, which was effective July 1, 2009, pursuant to

which Ballaban would serve as rabbi for Beth Shalom for three years. Pursuant to the

employment agreement, Ballaban and Beth Shalom agreed that the relationship would be

guided according to the Guidelines for Rabbinical-Congregational Relationships (the

“Guidelines”).

       In early 2010, Ballaban received information regarding possible improper conduct

by a teacher.    According to e-mail messages contained in Ballaban’s appellant’s

supplemental appendix, the improper conduct reported to Ballaban by a congregation

member consisted of a teacher massaging the backs, chest, and stomach area of children




                                             2
under their clothing.        Ballaban exchanged e-mail messages with several individuals

regarding the potential concern.

      Beth Shalom terminated Ballaban’s employment with compensation through May

18, 2010. Beth Shalom, by its President Paul Eisenberg, provided a letter to Ballaban

indicating the reasons for the decision of the Board of Directors of Beth Shalom,

including the Board’s view that Ballaban was unable or unwilling to fulfill the

expectations for rabbinic behavior, that Ballaban knowingly and intentionally placed the

tax exempt status of Beth Shalom at risk by accepting a donation intended for a single

recipient to whom the donor was related and assuring the donor that the gift would be tax

deductible, that Ballaban breached the Guidelines’ sacred duty of confidence on at least

two occasions by forwarding e-mail messages from members of the congregation and his

responses to members of the Personnel Committee, and that the Board had received

complaints concerning Ballaban’s conduct including angry outbursts and generally

hostile behavior which in part had led Beth Shalom to face the resignation of employees

who were unable to work peacefully with Ballaban.

      Ballaban filed a complaint against Appellees on May 23, 2011, and an amended

complaint on August 24, 2011.1              On April 13, 2012, Appellees filed a motion for

summary judgment together with a designation of evidence and a memorandum in

support of the motion. In the memorandum, Appellees argued that the congregation

expected Ballaban, as its spiritual leader, to serve as a role model by abiding by the

highest moral values and exemplifying the ideals of the Jewish faith, that difficulties


      1
          The complaints are not included in the record.
                                                    3
surfaced within a few months, that congregational leaders counseled Ballaban on issues

related to financial impropriety, breaches of rabbi-congregant confidentiality, and

instances of angry and intimidating interactions with Beth Shalom employees and

congregants, and that when it became apparent that Ballaban was unable to fulfill Beth

Shalom’s expectations for rabbinic behavior, it terminated his employment as rabbi.

Appellees further argued that the Free Exercise and Establishment Clauses of the First

Amendment protect Beth Shalom’s right to choose who will personify its beliefs and

minister to its faithful and prohibit judicial intervention in Ballaban’s claims, that both

the United States Supreme Court and the Indiana courts have applied a “ministerial

exception” to preclude government interference with the employment relationships

between religious institutions and their ministers, that Ballaban’s contract included a

section in which the parties agreed to be bound by guidelines sanctioned by a governing

body within the Jewish religion, and that to resolve Ballaban’s breach of contract claim,

the court would not only be required to examine Beth Shalom’s internal governance but

also to interpret and apply its Guidelines. Appellees also argued that Ballaban’s claims

for negligent failure to supervise, defamation, and invasion of privacy cannot be resolved

without excessive entanglement in church doctrine and must be dismissed.

       On April 16, 2012, Ballaban filed a response and designation of evidence in

opposition to Appellees’ summary judgment motion.2 From May 7, 2012 to June 4,

2012, Ballaban filed a supplemental response, a supplemental memorandum, and several


       2
          A copy of the response was not included in the record. However, Ballaban’s appellant’s
supplemental appendix includes several documents identified as his designation of materials relied upon
in support of his opposition to the motion for summary judgment.

                                                  4
supplemental designations of evidence. The documents in the appellant’s supplemental

appendix filed by Ballaban and identified as his designation of materials include copies

of e-mail messages between Ballaban and others regarding in part possible concerns

related to the alleged actions of a teacher with children and the response of Beth Shalom

and its Board to the concerns. The documents identified as Ballaban’s supplemental

responses include a form investigation report from the Indiana Department of Child

Services (“DCS”) dated August 3, 2010 indicating that an allegation of child molesting

had been made and that DCS had concluded that the abuse allegations were

unsubstantiated. The supplemental responses also included an affidavit of the records

custodian of the Bloomington Police Department indicating that no case reports or calls

for service were found regarding any investigation of child abuse. On May 17, 2012,

Appellees filed a reply in support of its summary judgment motion arguing that the

ministerial exception applies to Ballaban’s claims.

       On June 5, 2012, the trial court held a hearing on Appellees’ motion for summary

judgment, at which Appellees appeared by counsel and Ballaban appeared pro se, and the

court heard arguments on the motion and took the matter under advisement.3 On June 19,

2012, the court entered an eight-page order granting Appellees’ motion for summary

judgment. In the order, the court stated that “the crux of this case is whether or not this

court can compel [Beth Shalom] to retain [Ballaban] as their rabbi, or pay damages to

him if it does not.” Appellees’ Appendix at 22. The court noted that the United States

Supreme Court recently found that its decisions “confirm that it is impermissible for the

       3
           A transcript of the hearing was not prepared or included in the record.

                                                      5
government to contradict a church’s determination of who can act as its ministers” and

“both Religion Clauses [of the First Amendment] bar the government from interfering

with the decision of a religious group to fire one of its ministers.” Id. (citing Hosanna-

Tabor Evangelical Lutheran Church and Sch. v. EEOC, 132 S. Ct. 694, 702, 704 (2012))

(emphasis in original). The court further noted that the Indiana Supreme Court and this

court have held that the ministerial exception applies to breach of contract cases unless

purely secular issues are involved. Id. The court stated that “[a]pparently recognizing

that his claims against Beth Shalom are barred by the principles of church-state

separation, [Ballaban] claims that Beth Shalom fired him in retaliation for reporting child

abuse” and that “the court should adjudicate [his] claim that he was dismissed for [an]

improper purpose.” Id. at 23. The court found that “it seems likely that Indiana law

would prohibit a discharge in retaliation for reporting child abuse” but that Ballaban “has

not designated admissible evidence from which the court could conclude that child abuse

occurred, or that [Ballaban] reported child abuse” to DCS. Id. The court concluded that

“[a]ssuming that there is an exception for a minister discharged for reporting child abuse,

[Ballaban] has failed to designate any evidence that would create such an exception in

this case” and that Appellees were entitled to summary judgment on Ballaban’s claims.

Id. at 24.

       Ballaban filed a motion to correct error in which he argued that the trial court had

improperly interpreted the child abuse reporting statutes found at Ind. Code §§ 31-33-5

and -6 and the evidence presented. The court denied Ballaban’s motion to correct error.




                                            6
                        ISSUE AND STANDARD OF REVIEW

       The issue is whether the trial court abused its discretion in denying Ballaban’s

motion to correct error or erred in granting summary judgment in favor of Appellees and

against Ballaban.

       We note that although Ballaban is proceeding pro se, such litigants are held to the

same standard as trained counsel and are required to follow procedural rules. Evans v.

State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied. This court will not

“indulge in any benevolent presumptions on [their] behalf, or waive any rule for the

orderly and proper conduct of [their] appeal.” Ankeny v. Governor of State of Ind., 916

N.E.2d 678, 679 n.1 (Ind. Ct. App. 2009) (citation omitted), reh’g denied, trans. denied.

       Generally, we review rulings on motions to correct error for an abuse of

discretion. Ind. Bureau of Motor Vehicles v. Charles, 919 N.E.2d 114, 116 (Ind. Ct. App.

2009); Speedway SuperAmerica, LLC v. Holmes, 885 N.E.2d 1265, 1270 (Ind. 2008),

reh’g denied. An abuse of discretion occurs if the trial court’s decision is against the

logic and effect of the facts and circumstances before it, or the reasonable inferences

drawn therefrom. Lighty v. Lighty, 879 N.E.2d 637, 640 (Ind. Ct. App. 2008), reh’g

denied.

       Summary judgment is appropriate only where there is no genuine issue of material

fact and the moving party is entitled to judgment as a matter of law. Ind. Trial Rule

56(c); Mangold ex rel. Mangold v. Ind. Dep’t of Natural Res., 756 N.E.2d 970, 973 (Ind.

2001). All facts and reasonable inferences drawn from those facts are construed in favor

of the nonmovant. Mangold, 756 N.E.2d at 973. Our review of a summary judgment


                                             7
motion is limited to those materials designated to the trial court. Id. In reviewing a trial

court’s ruling on a motion for summary judgment, we may affirm on any grounds

supported by the Indiana Trial Rule 56 materials. Catt v. Bd. of Commr’s of Knox Cnty.,

779 N.E.2d 1, 3 (Ind. 2002). The entry of specific findings and conclusions does not alter

the nature of a summary judgment which is a judgment entered when there are no

genuine issues of material fact to be resolved.        Rice v. Strunk, 670 N.E.2d 1280,

1283 (Ind. 1996). In the summary judgment context, we are not bound by the trial

court’s specific findings of fact and conclusions of law. Id. They merely aid our review

by providing us with a statement of reasons for the trial court’s actions. Id.

                                       DISCUSSION

       Ballaban contends that the trial court erred in granting summary judgment in favor

of Appellees.    Specifically, Ballaban argues that Ind. Code §§ 31-33-6 grants civil

immunity to any individual who makes a report of child abuse and does not restrict

immunity to those who make a report to DCS. Ballaban argues that he designated

evidence that he made a report as required by Ind. Code § 31-33-5-1 in the manner

specified in Ind. Code § 31-33-5-2 and that, absent a finding that he acted with malice or

with bad intent in making his report, he is entitled to civil immunity as defined in Ind.

Code § 31-33-6-1. He asserts that he has demonstrated he made the mandated report

under Indiana statutes, that those statutes do not require that all reports must be made

solely to DCS or that DCS must make an affirmative determination of abuse or neglect in

order for Ballaban to be protected by the guarantee of civil immunity, that thus he is




                                             8
protected by the grant of civil immunity, and that the ruling of the trial court granting

summary judgment in favor of Appellees should be reversed.

       Appellees maintain that the trial court properly dismissed Ballaban’s claims

pursuant to the ministerial exception and that the court’s decision is consistent with the

Free Exercise Clause of the First Amendment. Specifically, Appellees argue that the

court found that the ministerial exception prohibited the court from interfering in Beth

Shalom’s decision to terminate Ballaban’s employment as rabbi, that Ballaban declined

to address the ministerial exception in his brief and instead appears to request this court

to create an exception to the ministerial exception based upon the theory that Beth

Shalom terminated his employment in retaliation for refusing to cover up child abuse, and

that Ballaban did not designate any evidence in support of his theory. Appellees argue

that the court cannot rule upon the validity of Ballaban’s breach of contract claim without

excessive entanglement in internal church governance, that this is precisely the type of

inquiry prohibited by the First Amendment and Hosanna-Tabor, 132 S. Ct. 694, and that,

while Hosanna-Tabor was expressly limited to employment discrimination suits, Indiana

courts have applied the ministerial exception broadly to dismiss breach of contract claims

against religious institutions. Appellees further maintain that the court properly declined

to create a retaliation exception to the ministerial exception, that there is no evidence in

the trial or appellate record that compels the creation of a retaliation exception, or if such

an exception existed, supports applying it here, that Ballaban’s assertions of retaliation

are a red herring designed to distract the court from the fact that he has no argument

refuting the ministerial exception, that Ballaban failed to show he reported abuse and thus


                                              9
there is no basis to create the retaliation exception Ballaban seeks, and that other

jurisdictions have declined to create the exception. Appellees also argue that Ballaban’s

procedural noncompliance with the Indiana Rules of Appellate Procedure effectively

waives his arguments on appeal and that Ballaban’s disregard of the requirements of the

Indiana Rules of Appellate Procedure constitutes procedural bad faith and entitles

Appellees to damages pursuant to Ind. Appellate Rule 66(E).

      In his reply brief, Ballaban argues that the behavior described in the e-mail

messages in his supplemental appendix clearly falls within the conduct outlined in the

Indiana mandatory child abuse reporting statutes and that no Indiana court has interpreted

those statutes to mean that clergy and/or employees of religious institutions are exempt

from the reporting responsibility, or that being held to account for failing to report

represents excessive entanglement. Ballaban further argues that he did not waive his

arguments on appeal, did not act in bad faith, and that Appellees are not entitled to

damages.

      While we decline to find that Ballaban’s failure to submit an appendix and

deficiencies in his appellant’s brief result in waiver of all of Ballaban’s arguments, see

Appellate Rule 49(B) (“Any party’s failure to include any item in an Appendix shall not

waive any issue or argument.”), we find that, to the extent Ballaban fails to cite to

relevant authority or relevant portions of the record or develop an argument with respect

to the issues he attempts to raise or fails to develop an argument or point to designated

evidence before the trial court to support the allegations he attempted to set forth in his

motion to correct error, those arguments on appeal are waived. See Loomis v. Ameritech


                                            10
Corp., 764 N.E.2d 658, 668 (Ind. Ct. App. 2002) (holding argument waived for failure to

cite authority or provide cogent argument), reh’g denied, trans. denied.

A.      Summary Judgment Ruling

        With respect to the parties’ arguments regarding the trial court’s summary

judgment ruling, we note that Ballaban does not argue on appeal that the reasons

provided by Beth Shalom for terminating his employment constituted improper bases to

do so. Instead, Ballaban’s sole argument is, in essence, that Appellees are not entitled to

summary judgment because Beth Shalom terminated his employment in retaliation for his

actions of making a report related to possible child abuse pursuant to the reporting

statutes found at Ind. Code §§ 31-33-5.

        Ind. Code § 31-33-5-1 provides that “an individual who has reason to believe that

a child is a victim of child abuse or neglect shall make a report as required by this

article.” Ind. Code § 31-33-5-2(a) provides in part that “[i]f an individual is required to

make a report under this article in the individual’s capacity as a member of the staff of a

medical or other public or private institution, school, facility, or agency, the individual

shall immediately notify the individual in charge of the institution, school, facility, or

agency or the designated agent of the individual in charge of the institution, school,

facility, or agency.”4




        4
           In addition, Ind. Code § 31-33-5-3 provides that “[t]his chapter does not relieve an individual of
the obligation to report on the individual’s own behalf, unless a report has already been made to the best
of the individual’s belief.” Ind. Code § 31-33-5-4 provides that “[a] person who has a duty under this
chapter to report that a child may be a victim of child abuse or neglect shall immediately make an oral
report to [] the department; or [] the local law enforcement agency.”

                                                     11
       Ind. Code § 31-33-6-1 provides: “Except as provided in section 2 of this chapter, a

person, other than a person accused of child abuse or neglect, who: [] makes or causes to

be made a report of a child who may be a victim of child abuse or neglect; . . . [or] makes

any other report of a child who may be a victim of child abuse and neglect . . . is immune

from any civil or criminal liability that might otherwise be imposed because of such

actions.” Ind. Code § 31-33-6-2 provides that “[i]mmunity does not attach for a person

who has acted maliciously or in bad faith.” Ind. Code § 31-33-6-3 provides that “[a]

person making a report that a child may be a victim of child abuse or neglect or assisting

in any requirement of this article is presumed to have acted in good faith.”

       To the extent that Appellees argue that the trial court’s ruling should be affirmed

on the basis that the ministerial exception is applicable in this case, we note that the

“ministerial exception” is rooted in the Free Exercise and Establishment Clauses of the

First Amendment to the United States Constitution. The Free Exercise Clause prohibits

governmental action that “encroaches upon the ability of a church to manage its internal

affairs,” and the Establishment Clause prohibits “excessive entanglement” between

government and religion. Prince of Peace Lutheran Church v. Linklater, 28 A.3d 1171,

1182-1183 (Md. 2011) (citations omitted).

       This court has previously found the ministerial exception to be applicable under

certain circumstances where allegations would require courts to interfere or become

excessively entangled in religious affairs in violation of the First Amendment. See Ind.

Area Found. of United Methodist Church, Inc. v. Snyder, 953 N.E.2d 1174, 1180-

1182 (Ind. Ct. App. 2011) (holding that the ministerial exception applied to a minister’s


                                            12
defamation and breach of contract claims); McEnroy v. St. Meinrad Sch. of Theology,

713 N.E.2d 334, 337 (Ind. Ct. App. 1999) (noting that the appellant’s claims including

breach of contract and tortious interference with contractual relations would require the

trial court to interpret and apply religious doctrine and ecclesiastical law and that the

court “would be clearly and excessively entangled in religious affairs in violation of the

First Amendment” and holding therefore that the court did not err in dismissing the

claims), trans. denied.

       There are numerous opinions from state and federal courts applying the ministerial

exception under various contexts and circumstances and to various types of claims, some

of which appear to take a relatively expansive view of the principle and others which

appear to take a more limited view. See Bilbrey v. Myers, 91 So.3d 887, 891 (Fla. Ct.

App. 2012) (noting that “[s]ome state and federal courts have taken an expansive view of

the protections afforded by the doctrine and refuse to adjudicate most tort claims against

religious institutions, finding such claims barred because the conduct giving rise to the

claim is inextricably entangled with church polity and administration,” citing Snyder, 953

N.E.2d 1174, and that “[m]ost courts, however, have adopted a narrower view of the

doctrine and hold that the rights guaranteed by the First Amendment are not violated if

the tort claims can be resolved through the application of ‘neutral principles’ of tort law,

particularly where there is no allegation that the conduct in question was part of a

sincerely held religious belief or practice”); see also Weishuhn v. Lansing Catholic

Diocese, 787 N.W.2d 513, 519-521 (Mich. Ct. App. 2010) (affirming the dismissal of a

plaintiff’s claim under the State’s whistleblowers’ protection act on the basis that the


                                            13
claim was subject to the ministerial exception),5 appeal denied, 87 N.W.2d 507 (Mich.

2010), cert. denied, 132 S. Ct. 1088 (2012); Archdiocese of Miami, Inc. v. Minagorri,

954 So.2d 640 (Fla. Ct. App. 2007) (holding that the ministerial exception applied to a

whistleblower claim), reh’g denied, cert. denied by 555 U.S. 1102, 129 S. Ct. 936 (2009);

Linklater, 28 A.3d at 1183 (noting that “[a]lthough some federal appellate courts have

applied the ministerial exception broadly, we agree with the []analysis by the United

States Court of Appeals for the Ninth Circuit [that] [t]he First Amendment does not

categorically insulate religious relationships from judicial scrutiny, for to do so would

necessarily extend constitutional protection to the secular components of these

relationships . . . and therefore hold that the ministerial exception does not operate to bar

every claim of sexual harassment asserted against church officials by a former ministerial

employee”) (internal quotations, citations, and footnote omitted); Hoatson v. N.Y.

Archdiocese, 901 N.Y.S.2d 907 (N.Y. Sup. Ct. 2009) (“[T]his action is not a religious


        5
          In Weishuhn, where an employee was discharged “[a]fter a series of employment-related
incidents, none of which involved the subject of religion,” 787 N.W.2d at 516, the court made the
following comments:

                 We recognize that it seems unjust that employees of religious institutions can be
        fired without recourse for reporting illegal activities, particularly given that members of
        the clergy, as well as teachers, are mandated reporters [under the State’s whistleblowers’
        protection act]. However, to conclude otherwise would result in pervasive violations of
        First Amendment protections.

Id. at 521. The court also stated:

                 Although we recognize the unfairness of the position, we lack the power to alter
        the legislative reporting requirements and the Legislature cannot trump the United States
        Constitution. Our ruling does not reduce or immunize statutory reporters who are
        ministerial employees of religious institutions from the consequences if they fail to meet
        their mandatory reporting duties because they fear retaliation for which there would be no
        civil recourse.

Id. at 521 n.4.
                                                    14
controversy, in the sense that the Court is not asked to resolve a disagreement between

parties about differing religious doctrines or beliefs. Plaintiff’s theories of recovery are

based on secular principles of law, not religious doctrinal matters.”)

       The United States Supreme Court, in its recent opinion in Hosanna-Tabor

addressing whether the freedom of a religious organization to select its ministers is

implicated by a suit alleging discrimination in employment, held:

               We agree that there is such a ministerial exception. The members of
       a religious group put their faith in the hands of their ministers. Requiring a
       church to accept or retain an unwanted minister, or punishing a church for
       failing to do so, intrudes upon more than a mere employment decision.
       Such action interferes with the internal governance of the church, depriving
       the church of control over the selection of those who will personify its
       beliefs. By imposing an unwanted minister, the state infringes the Free
       Exercise Clause, which protects a religious group’s right to shape its own
       faith and mission through its appointments. According the state the power
       to determine which individuals will minister to the faithful also violates the
       Establishment Clause, which prohibits government involvement in such
       ecclesiastical decisions.

132 S. Ct. at 705-706. The Court held that the First Amendment required dismissal of the

employment discrimination suit against the religious employer. Id. at 707-709. The

Court also commented:

              The [Equal Employment Opportunity Commission (“EEOC”)] and
       Perich[, the respondent teacher whose employment was terminated,]
       foresee a parade of horribles that will follow our recognition of a
       ministerial exception to employment discrimination suits. According to the
       EEOC and Perich, such an exception could protect religious organizations
       from liability for retaliating against employees for reporting criminal
       misconduct or for testifying before a grand jury or in a criminal trial. . . .

              Hosanna-Tabor responds that the ministerial exception would not in
       any way bar criminal prosecutions for interfering with law enforcement
       investigations or other proceedings. . . .



                                             15
                The case before us is an employment discrimination suit brought on
        behalf of a minister, challenging her church’s decision to fire her. Today
        we hold only that the ministerial exception bars such a suit. We express no
        view on whether the exception bars other types of suits, including actions
        by employees alleging breach of contract or tortious conduct by their
        religious employers. There will be time enough to address the applicability
        of the exception to other circumstances if and when they arise.

Id. at 710 (emphasis added).

        According to Brad Turner, It’s My Church And I Can Retaliate If I Want To:

Hosanna-Tabor And The Future Of The Ministerial Exception, at oral argument in

Hosanna-Tabor, Justice Sotomayor “offer[ed] a hypothetical: what about a teacher who is

fired by a religious employer for reporting sexual abuse to the government?” and

“[c]ounsel for Hosanna-Tabor reluctantly responded that should a case like that arise, it

would be appropriate for the Court to carve out a child-abuse reporting exception to the

ministerial exception.” 7 DUKE J. CONST. L. & PUB. POL’Y SIDEBAR 21, 38-39 (2011)

(citing Transcript of Oral Argument in Hosanna-Tabor).6

        On the record and facts before us, it may not appear that an allegation that

Ballaban was terminated in retaliation for reporting child abuse as required by Indiana

law would necessarily require governmental meddling with any religious tenets. On the

other hand, a more expansive view of the ministerial exception may prevent the courts

from hearing such a claim. Further, we note that Ballaban’s complaint and amended

complaint are not before us,7 Ballaban does not indicate whether he seeks reinstatement


        6
           The journal article was published prior to the Court’s opinion in Hosanna-Tabor. The Court’s
opinion did not expressly address any carve out for a child-abuse reporting exception except to the extent
that it recited the argument of the EEOC and Perich as noted above.
        7
        In their memorandum in support of their motion for summary judgment, Appellees presented
arguments in response to claims for negligent failure to supervise, defamation, and invasion of privacy.
                                                   16
or other relief, and it is unclear from the record whether resolution of the specific claims

Ballaban presented could be resolved without excessive entanglement in religious

affairs.8

       The United States Supreme Court has not determined the applicability of the

ministerial exception where a minister’s employment was terminated or otherwise

impacted for reporting or attempting to report child abuse or neglect, and under the facts

of this case it is not necessary that we make that determination because there are other

grounds in the record supporting the trial court’s ruling to which the ministerial exception

applies. We note that the designated evidence reveals there were a number of reasons

cited by Beth Shalom in support of its decision to terminate Ballaban’s employment as a

minister. Specifically, the letter from Beth Shalom to Ballaban outlining the reasons for

its decision to terminate Ballaban’s employment states that Ballaban was unable or

unwilling to fulfill the expectations for rabbinic behavior, that Ballaban knowingly and

intentionally placed the tax exempt status of Beth Shalom at risk in accepting a donation

intended for a single recipient and assuring the donor that the gift would be tax

deductible, and that the Board had received complaints concerning Ballaban’s conduct of



       8
            The Court in Hosanna-Tabor also stated:

               The EEOC and Perich suggest that Hosanna-Tabor’s asserted religious reason for
       firing Perich—that she violated the Synod’s commitment to internal dispute resolution—
       was pretextual. That suggestion misses the point of the ministerial exception. The
       purpose of the exception is not to safeguard a church’s decision to fire a minister only
       when it is made for a religious reason. The exception instead ensures that the authority to
       select and control who will minister to the faithful—a matter “strictly ecclesiastical”—is
       the church’s alone.

Hosanna-Tabor, 132 S.Ct. at 709 (citation omitted). These comments appear to suggest that a court may
not order a religious employer to reinstate a minister whose employment has been terminated.
                                                      17
angry outbursts and hostile behavior.       Ballaban does not challenge on appeal the

termination of his employment on these grounds.

       Based upon the record, we conclude that the trial court did not err in entering

summary judgment in favor of Appellees and against Ballaban or abuse its discretion in

denying Ballaban’s motion to correct error.

B.     Request for Attorney Fees

       We next turn to Appellees’ request for appellate attorney fees pursuant to

Appellate Rule 66(E). Appellate Rule 66(E) provides in part that this court “may assess

damages if an appeal, petition, or motion, or response, is frivolous or in bad faith.

Damages shall be in the Court’s discretion and may include attorneys’ fees.”             Our

discretion to award attorneys’ fees under Ind. Appellate Rule 66(E) is limited to instances

when “an appeal is permeated with meritlessness, bad faith, frivolity, harassment,

vexatiousness, or purpose of delay.” Thacker v. Wentzel, 797 N.E.2d 342, 346 (Ind. Ct.

App. 2003) (citing Orr v. Turco Mfg. Co., Inc., 512 N.E.2d 151, 152 (Ind. 1987)). In

addition, while Ind. Appellate Rule 66(E) provides this court with discretionary authority

to award damages on appeal, we must use extreme restraint when exercising this power

because of the potential chilling effect upon the exercise of the right to appeal. Id. (citing

Tioga Pines Living Ctr., Inc. v. Ind. Family & Social Serv. Admin., 760 N.E.2d 1080,

1087 (Ind. Ct. App. 2001), affirmed on reh’g, trans. denied). A strong showing is

required to justify an award of appellate damages and the sanction is not imposed to

punish mere lack of merit but something more egregious. Harness v. Schmitt, 924

N.E.2d 162, 168 (Ind. Ct. App. 2010).


                                              18
       Indiana appellate courts have classified claims for appellate attorneys’ fees into

substantive and procedural bad faith claims. Thacker, 797 N.E.2d at 346 (citing Boczar

v. Meridian St. Found., 749 N.E.2d 87, 95 (Ind. Ct. App. 2001)). To prevail on a

substantive bad faith claim, the party must show that “the appellant’s contentions and

arguments are utterly devoid of all plausibility.” Id. Procedural bad faith, on the other

hand, occurs when a party flagrantly disregards the form and content requirements of the

rules of appellate procedure, omits and misstates relevant facts appearing in the record,

and files briefs written in a manner calculated to require the maximum expenditure of

time both by the opposing party and the reviewing court. Id. at 346-347. Even if the

appellant’s conduct falls short of that which is “deliberate or by design,” procedural bad

faith can still be found. Id. at 347.

       Appellees argue that “Ballaban’s Appellant’s Brief flagrantly disregards the

requirements of the Indiana Rules of Appellate Procedure” and that Ballaban failed to file

an appendix, relied upon facts that have no support in the record, that his “Statement of

Case and Statement of Facts are littered with argument,” that his argument is not

supported by cogent reasoning or citation to the record and authority, and that

“Ballaban’s noncompliance with the appellate rules is substantial, permeates his brief and

precludes this Court’s meaningful review of his arguments on appeal.” Appellees’ Brief

at 17. While we find Ballaban’s arguments unpersuasive, Ballaban attempted to support

his argument with legal authority and filed an appellant’s supplemental appendix. We

find that Ballaban’s challenge is consistent with reasonable advocacy and do not find that

he “flagrantly disregard[ed] the form and content requirements of the rules of appellate


                                           19
procedure” or that his briefs were “written in a manner calculated to require the

maximum expenditure of time both by the opposing party and the reviewing court.” See

Thacker, 797 N.E.2d at 346-347 (citation omitted). Accordingly, we deny Appellees’

request for appellate attorney fees. See Nationwide Ins. Co. v. Heck, 873 N.E.2d 190,

197 n.3 (Ind. Ct. App. 2007) (denying a request for appellate attorney fees under

Appellate Rule 66(E) and noting that while Nationwide’s initial brief and appendix were

deficient in numerous ways those deficiencies did not warrant sanction and that

Nationwide filed a supplemental appendix).

      For the foregoing reasons, we affirm the trial court’s ruling on Beth Shalom’s

motion for summary judgment and denial of Ballaban’s motion to correct error, and we

deny Appellees’ request for appellate attorney fees.

      Affirmed.

BAILEY, J., concurs in result with separate opinion.

VAIDIK, J., concurs in result with separate opinion.




                                            20
                                IN THE
                      COURT OF APPEALS OF INDIANA

STEVEN A. BALLABAN,                             )
                                                )
       Appellant,                               )
                                                )
              vs.                               )    No. 53A01-1207-CT-315
                                                )
BLOOMINGTON JEWISH                              )
COMMUNITY, INC., a/k/a                          )
CONGREGATION BETH SHALOM,                       )
PAUL EISENBERG, Individually and                )
as President, JUDITH ROSE, Individually         )
and as Vice President, SARAH                    )
WASSERMAN, Individually and as                  )
Treasurer, LYNNE FOSTER SHIFRISS,               )
Individually and as Past President, and         )
ROBERTA “DIDI” KERLER, Individually             )
and as Director of Gan Shalom,                  )
                                                )
       Appellees.                               )


BAILEY, Judge, concurring in result



       The record before us does not include Rabbi Ballaban’s complaint or amended

complaint. It appears from the trial court’s order and from the designated materials that

Rabbi Ballaban brought claims of breach of contract, tortious interference with contract,

negligent failure to supervise, defamation, and invasion of privacy. At their essence, the

claims were premised upon his allegation that he was wrongfully discharged from his

ministerial duties.

                                           21
       In seeking summary judgment, Beth Shalom relied upon Hosanna-Tabor

Evangelical Lutheran Church and School v. Equal Employment Opportunity

Commission, 132 S. Ct. 694, 710 (2012) (observing “the church must be free to choose

those who will guide it on its way”) and Indiana Area Foundation of the United

Methodist Church, Inc. v. Snyder, 953 N.E.2d 1174, 1180 (Ind. Ct. App. 2011)

(reiterating, in dismissing breach of contract and defamation claims on summary

judgment, that the ministerial exception protects the “fundamental right of churches to

decide for themselves matters of church government, faith and doctrine”). Beth Shalom

acknowledged that a court may apply secular standards when purely secular conduct is at

issue. See Brazauskas v. Fort Wayne-South Bend Diocese, Inc., 796 N.E.2d 286, 294

(Ind. 2003).

       In support of its contention that resolution of Rabbi Ballaban’s complaint did not

involve “purely secular conduct,” Beth Shalom designated a termination of employment

letter addressed to Rabbi Ballaban. The letter included as stated reasons for termination

financial impropriety, breaches of confidentiality and “conduct unbecoming a spiritual

leader.” (App. 84.) With regard to the latter allegation, it was specified that a rabbi for

Beth Shalom was expected to “abide by highest moral values and serve as a role model

for our congregation and the community.” (Appellee’s App. 84.) It was stated that Rabbi

Ballaban had been counseled by Rabbi Mills regarding this role. Accordingly, Beth

Shalom established, prima facie, its entitlement to judgment as a matter of law.

       In response, Rabbi Ballaban did not designate materials tending to show that the

termination was prompted solely by reports of child abuse, a secular and statutory duty.


                                            22
He cannot withstand summary judgment and have his day in court because he cannot

show that the matter for resolution involves only conduct which is purely secular.

       We should not, and cannot, be drawn into deciding whether an individual engaged

in conduct becoming a spiritual leader. Accordingly, the ministerial exception applies

and our discussion should proceed no further, despite Rabbi Ballaban’s vigorous efforts

to recast the dispute as purely secular conduct involving a statutory duty to report. It is

clear to me, without extensive discussion of Constitutional clauses, that summary

judgment was properly granted and the motion to correct error properly denied. Thus, I

concur in the result reached by the majority.




                                            23
                              IN THE
                    COURT OF APPEALS OF INDIANA


STEVEN A. BALLABAN,                               )
                                                  )
       Appellant,                                 )
                                                  )
              vs.                                 )     No. 53A01-1207-CT-315
                                                  )
BLOOMINGTON JEWISH                                )
COMMUNITY, INC., a/k/a                            )
CONGREGATION BETH SHALOM,                         )
PAUL EISENBERG, Individually and                  )
as President, JUDITH ROSE, Individually           )
and as Vice President, SARAH                      )
WASSERMAN, Individually and as                    )
Treasurer, LYNNE FOSTER SHIFRISS,                 )
Individually and as Past President, and           )
ROBERTA “DIDI” KERLER, Individually               )
and as Director of Gan Shalom,                    )
                                                  )
       Appellees.                                 )


VAIDIK, Judge, concurring in result.


       I write separately to express my view that the ministerial exception does not allow

a congregation to fire a spiritual leader who refuses to commit a criminal offense.

       Failure to report child abuse is a criminal offense. See Ind. Code § 31-33-5-5.

Children are notoriously reticent to report abuse. When the victims and their loved ones

do confide in relatives, teachers, ministers, counselors, medical doctors, or other adults,

the legislature has determined that it is a crime for those adults to fail to report the abuse

                                             24
to the authorities. This law does not exempt spiritual leaders from reporting; indeed,

often it is the ministers, rabbis, and other ecumenical leaders who are trusted with this

information. This reporting law is designed to, and does, protect children from future

abuse.

         Ballaban, a rabbi, claims that he refused to conceal alleged child abuse committed

by one of the teachers at Beth Shalom’s school. He says that he was fired because he

reported the child abuse to the authorities in defiance of Beth Shalom’s orders to not do

so. In other words, he claims that he refused to commit the criminal offense of failing to

report child abuse—and because he did so, he was fired.

         The majority does not reach the issue of whether Beth Shalom may fire Ballaban

for refusing to commit a criminal offense at its request. Slip op. p. 17-18. I would find

that Beth Shalom may not; that is, I would find that the ministerial exception does not

apply to this situation. I believe this to be one of the “parade of horribles” referenced by

Chief Justice Roberts in Hosanna-Tabor Evangelical Lutheran Church & School v. Equal

Employment Opportunity Commission et al., 132 S. Ct. 694 (2012). In Hosanna-Tabor,

the Chief Justice cites to the EEOC’s prediction that the ministerial exception could

protect religious organizations from liability for retaliating against employees for

reporting criminal conduct. Id. at 710. Even the church in that case conceded that the

ministerial exception would not in any way bar criminal prosecutions for interference

with law-enforcement investigations or other proceedings.        Id.   Responding to this

potential “horrible,” Chief Justice Roberts wrote:

         The case before us is an employment discrimination suit brought on behalf
         of a minister, challenging her church’s decision to fire her. Today we hold
                                             25
        that the ministerial exception bars such a suit. We express no view on
        whether the exception bars other types of suits, including actions by
        employees alleging breach of contract or tortious conduct by their religious
        employers. There will be time enough to address the applicability of the
        exception to other circumstances if and when they arise.


Id. (emphasis added). In my opinion, this case is precisely one of the “horribles”

referenced by the Chief Justice—a “horrible” that the Court specifically declined to rule

on.9 Hosanna-Tabor does not require the ministerial exception’s application here.

        Hosanna-Tabor is nonetheless instructive. The ministerial exception allows a

religious organization, free from government intrusion, to choose its own leaders who

embody and live the tenets of the religion. Id. at 706. By way of example, the ministerial

exception would prohibit an action under the Civil Rights Act by a woman claiming that

the Catholic Church has discriminated against her by refusing to hire her as a priest,

despite the Church’s longstanding principle allowing only the ordination of men. To

allow such an action would result in governmental interference with the tenets of the

Catholic faith. Here, there is no governmental meddling with religious tenets in that there

is no evidence to suggest that Judaism requires, or for that matter, condones, the

concealment of child abuse. The ministerial exception does not apply here.

        Having said this, the designated evidence does not reveal that the reason for

Ballaban’s termination was his child-abuse reporting. The record is replete with other
        9
          As the majority notes, at oral argument in Hosanna-Tabor, Justice Sotomayor inquired about a
scenario similar to this one, asking what would happen if a teacher was fired by a religious employer for
reporting sexual abuse. Slip op. p. 16-17 (citing Brad Turner, It’s My Church and I Can Retaliate If I
Want to: Hosanna-Tabor and the Future of the Ministerial Exception, 7 Duke J. Const. L. & Pub. Pol'y
Sidebar 21, 38-39 (2011)). Hosanna-Tabor’s counsel responded that it would be appropriate for the Court
to carve out a child-abuse reporting exception to the ministerial exception to address that type of situation.
Although the Court did not carve out such an exception in Hosanna-Tabor—where child-abuse reporting
was not at issue—the Court’s decision to reserve judgment on the issue may be partially explained by this
exchange.
                                                     26
reasons for Ballaban’s termination, including his mistreatment of a donation to the

congregation    which    threatened   Beth   Shalom’s   tax-exempt   status, breach of

confidentiality by forwarding private emails, and “angry outbursts and general hostile

behavior.” Appellee’s App. p. 83-84. For this reason, I respectfully concur in result with

the majority’s decision to affirm the grant of summary judgment and denial of motion to

correct error, and concur in full with the majority’s denial of Beth Shalom’s request for

appellate attorney’s fees.




                                             27